Hamilton, Judge,
delivered the following, opinion:
The applicant has shown his right to take the oath of .allegiance under § 5 of the Act of Congress of March 2, 1917, the new Organic Act for Porto Rico, generally spoken of as the Jones Act.' This supplies a shorthand way of naturalizing the children of alien parents, where these - children ■ arc-*86bom and have their permanent residence in Porto .Rico. The ordinary laws of naturalization require that the applicant should speak English, but I have construed the Jonés Act as dispensing with this requii’ement, inasmuch as it is a part of a law which naturalizes over a million native Porto Ricans without requiring them to speak English. Such applications, however, require the special action of this court, and to my mind is in general analogous to the naturalization law. I think, ■therefore, I should make a suggestion to the applicant as follows :
You are becoming a citizen of what we believe to be the greatest nation in the world, and certainly one of the largest. It is made up of about a hundred million citizens, practically all of whom speak English and few of whom speak anything else. You can see, therefore, that it will be to your advantage, and that you will learn the privileges and enjoy the ¡benefits of American citizenship much more fully, if, in addition to the noble Spanish language which you speak, you can .also add a knowledge of English, which may be said to be our '-.national language. Do not understand me as saying you should abandon Spanish. Indeed, if a choice had to be madé, I ¡should say, for people living in Porto Rico, Spanish was to ibe preferred to English; but my suggestion is that, if possible, you add English to the Spanish which you already know.
You have now taken the oath of allegiance under the law; and it is my duty, and it is also iny pleasure, to declare that from this moment you are an American citizen. There is no special form to this procedure, but Twill be glad in closing to shake hands with you as my fellow citizen.